 In the Matter Of ZYLOCASE COMPANY AND OPTICASE COMPANYandUNITED OPTICAL WORKERS UNION LOCAL 609, C. I.O. andOPTICASECOMPANY EMPLOYEES UNION, PARTY TO THE CONTRACTandFEDERALLABOR UNION No. 22390, A. F. OF L., PARTY TO THE CONTRACTCase No. C-2043.-Decided January 02, 1942Jurisdiction:optical equipment manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Frederick R. Livingston,for the Board.Mr. Simon Englander,of Newark, N. J., for the respondent Zylo-case Company.Mr. William Phillipson,of Newark, N. J., for the respondent Opti-caseCompany.Mr. Samuel L. Rothbard,of Newark, N.J.,and Mr. SebastianRebaldo,of New York City, for the Union.Mr. Samuel R. IsardandMr. Russell Burnett,of Newark, N. J.,for the Federal.Mr. Carl Doerflinger,of Irvington, N. J., for the Association.Mr. J. H. Garver,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a second amended charge duly filed by United OpticalWorkers Union Local No. 609, affiliated with the Congress of Indus-trialOrganizations, herein called the Union, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Second Region (New York City), issued its complaint, datedDecember 5, 1941, against Zylocase Company, Maplewood, NewJersey, herein called respondent Zylocase, and Opticase Company,Newark, New Jersey, herein called respondent Otipcase, and hereinjointly called the respondents, alleging that the respondents hadengaged in and were engaging in unfair labor practices affecting38 N. L.R. B., No. 94.455 456DE'CISiION,SOF NAT'IOTN'AL LABOR R'E'LAT'IONS BOARDcommerce, within the meaning of Section 8 (1), (2), and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint, of an accom-panying notice of hearing thereon, and-of an amended notice ofhearing were duly served upon the respondents, the Union, and uponOpticase Company Employees Union, herein called the Association,and Federal Labor Union No. 22390, herein called the Federal.With respect to the unfair labor practices, the complaint allegedin substance : (1) that the respondent Zylocase, without notice tothe Union or its employees and to avoid collective bargaining, dis-continued manufacturing at its Irvington, New Jersey, plant aboutJune 1940, and moved its machinery and equipment to Newark, NewJersey,where it commenced operations as Opticase; (2) that 11named employees who had been laid off by respondent Zylocase onor about March 28, 1940, were refused reinstatement by the respond-ents on or about July 12, 1940, because of their union membershipand activity; (3) that the respondent Opticase initiated the forma-tion of the Association and from June 1940, to about July 15, 1940,dominated and interfered with the administration of the Associationand contributed support thereto; (4) that on or about July 15, 1940,the respondent Opticase entered into a contract with the Federalrelating to terms and conditions of employment, which contract wasinvalid because the respondent Opticase 'had assisted the Federal,which did not, therefore, represent an uncoerced majority of the em-ployees in an appropriate unit; and (5) that the respondents, by theacts set forth above, and by disparaging and vilifying the Union,by questioning, warning, and threatening their employees respectingtheir union membership and activities, and by urging and threateningtheir employees to assist, join, or remain members of the Associationand the Federal, had interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranted in Section 7 ofthe Act.On December 15, 1941, Zylocase and Opticase filed answers denyingthat they had engaged in any of the unfair labor practices alleged.Pursuant to notice, a hearing was begun at New -York City, onDecember 22, 1941, before Tilford E. Dudley, the Trial Examinerduly designated by the Chief Trial Examiner.The respondents, theUnion, and the Federal were represented by counsel, and the Asso-ciation by its secretary.Before the hearing was completed, the re-spondents, the Union, the Association, the Federal, and counsel forthe Board entered into a stipulation in settlement of the case.Thestipulation provides as follows :A charge having been filed by the United Optical WorkersUnion, Local 609, affiliated with the C. I. 0., hereinafter called ZYLOCASECOMPANY457theUnion, with the Regional Director of the National Labor'Relations Board, hereinafter called the Board, for the 2nd Re-gion, New York City, alleging that the Zylocase Company andthe Opticase Company, hereinafter called Respondent Zylocaseand Respondent Opticase respectively, have engaged in unfairlabor practices within the meaning of Section 8, subsections (1),(2) and (3) of the National Labor Relations Act; the Boardthrough its Regional Director having issued and served a com-plaint stating the charges, service of which is hereby acknowl-edged by the parties; answers having been filed by RespondentsZylocase and Opticase to the aforesaid complaint; hearing hav-ing commenced before a duly designated Trial Examiner forthe Board; and it being the desire of the parties to conclude allproceedings before the Board in this case.It is hereby stipulated and agreed by and between the partieshereto, that:1.Respondent Zylocase is, and has been since 1925, a corpora-tion duly organized under, and existing by virtue of, the laws ofthe State of New Jersey, having its principal office and place ofbusiness at 39 Burr Road, Maplewood, New Jersey.RespondentZylocase was engaged in the manufacture, sale and distributionof spectacle cases, optical equipment and related products.2.During the 6 months period from July 1, 1939 to January 1,1940 inclusive, the principal raw materials used by RespondentZylocase in the manufacture of the above described finishedproducts were steel, gutta-percha, leather, paper boxes and cov-erings.The value of said raw materials purchased during theaforesaid period exceeded $40,000.Approximately70%of thesaid purchases were purchased outside the State of New Jersey.During the same period Respondent Zylocase sold finished prod-ucts exceeding $90,000.90% of the said sales were shipped toplaces outside of the State of New Jersey.3.Respondent Opticase is and has been since 1940 a corpo-ration duly organized and existing by virtue of the laws of theState of New Jersey, having its principal office and place ofbusiness at 148 Dickerson Street, Newark, N. J.RespondentOpticase is engaged in the manufacture, sale and distributionof spectacle cases, optical equipment and related products.4.During the 6 months period from June 1, 1941 to December1, 1941 inclusive, the principal raw materials used by Respond-ent Opticase in the manufacture of the above described finishedproducts were steel, gutta-percha, leather, paper boxes and cov-erings.The value of said raw materials purchased during theaforesaid period exceeded $25,000.Approximately 70% of the 458DECISIONS OF NATIONAL LABOR'R'ELATIONSi BOARDsaid purchases were purchased outside the State of New Jersey.During the same period Respondent, Opticase sold finished prod-ucts exceeding $50,000. : 90%, of the said sales were shipped toplaces outside of the .State of New Jersey.5.Respondent Zylocase concedes that it was engaged in inter-state commerce, and Respondent Opticase concedes that it isengaged in interstate commerce within the meaning of theNational Labor Relations Act.I',6.The United Optical Workers Union Local 609, C. ' I. 0.,the Opticase Company Employees Union, and Federal LaborUnion No. 22390,,A. F. L., are each labor organizations withinthe meaning of Section 2, 'subdivision 5 of the Act.7.The parties waive their rights to a further hearing of theproceedings by or before the Board, and waive their rights tothe making of findings of fact and conclusions of law ; by theBoard.8.The above described charge, complaint, notice of hearingand this stipulation of, settlement. shall constitute the entire rec-ord in this proceeding..9.The parties hereby agree to ,the issuance by the Board with-out further notice or proceedings of an order substantially inthe following form, which order shall have the same force andeffect as if made after full hearing, presentation of evidence andthe making of findings of fact and conclusions of law :,ORDER,,The Respondents Zyfocase and Opticase, their'' officers, agents,successors and assigns shall:1.Cease and desist from :(a) In any manner interfering, with, restraining or coercingtheir employees in the exercise of their rights to self-organiza-tion, to form, join or assist a labor organization, to bargaincollectively through representatives of their own' choice, to en-gage in concerted activities for the purpose of collective bargain-ing, or other mutual 'aid or protection as guaranteed by Section 7of the National Labor Relations Act.2.'Take the following effective action to effectuate the policiesof the National Labor Relations Act :(a)Offer to Mary Quick, Freda Steck, Zelda Steck, AnnGagliardo, Rose Alfano, Anna Johnson, Mickey Karatz, FrancesGagliardo, Mr. Robelowsky and Rose Pesci, immediate employ-ment at Opticase Company in positions substantially equivalentto those held by them at the Zylocase Company. ZYLOCASE COMPANY459(b)Pay to the Regional Director of the National Labor Rela-tions Board for the 2nd Region the sum of $800 to be distributedby the Regional Director to the persons named above.(c) Immediately post copies of the notice attached hereto andmade a, part hereof marked Appendix A,1 in conspicuous placesthroughout the Opticase Company's plant, and maintain' such'notices ifor a period of 60 consecutive days from the posting ofsuch notice.(d)Notify the Regional Director of the National LaborRelations Board for the 2nd Region within ten days of the dateof the approval by the National Labor Relations Board of thestipulation upon which this order is based what steps theRespondent has taken to comply therewith.IT Is FURTHER ORDERED that the complaint be, and it hereby, is,dismissed insofar as it alleges that Respondent Opticase assisted,dominated, contributed to the support of, and interfered with theadministration of Opticase Company Employees Union, and insofaras it alleges that Federal Labor Union No. 22390, A. F. L., wassponsored, maintained, assisted or supported by Respondent Opti-,case, and insofar as it alleges that Respondents Zylocase and Opticasediscriminated against Viola Estowitz in regard to her hire andtenure of employment within the meaning of Section 8, subdivision 3of the Act.10.Upon application by the Board without further notice to theparties,the United States Circuit Court of Appeals for the 2nd Cir-cuit or any other appropriate court as provided for in Section 10 (c),of the Act may enter a decree embodying substantially the aboveorder of the Board and the parties expressly waive. their right tocontest the entry of such decree.11.The entire agreement between the parties is contained withinthe terms of this instrument and there is no verbal instrument ofany kind which varies, alters or adds to this stipulation.'12.This stipulation is subject to the approval of the NationalLabor Relations Board and shall become effective immediately uponthe granting of such approval.On January 7, ' 1942, the Board issued 'its order 'approving theabove stipulation, making it a part of the record, and pursuant toArticle II, Section 36, of National Labor Relations 'Board Rules andRegulations-Series 2, as amended, transferring the case to theBoard for the purpose of entry of a decision and order pursuantto the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :'The form ofthe notice appears as AppendixA to thisDecision. 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSZylocase Company was incorporated in New Jersey in 1925 andhas had its principal place of business at Maplewood, New Jersey,where it engaged in the manufacture, sale, and distribution of spec-tacle cases, optical equipment, and related products.During theperiod from July 1, 1939, to January 1, 1940, Zylocase purchasedraw materials having a value in excess of $40,000, approximately70 percent of which were purchased outside the State.During thesame period Zylocase sold more than $90,000 worth of products, ofwhich about 90 percent were shipped outside the State. Zylocaseadmitted that it was engaged in commerce within the meaning ofthe Act.The respondent Opticase Company was incorporated in New Jer-sey in 1940 and has its principal place of business at Newark, NewJersey, where it is engaged in the manufacture, sale, and distributionof spectacle cases, optical equipment, and related products.Duringthe 6-month period ending December 1, 1941, raw materials pur-chased by Opticase exceeded $25,000 in value, and finished productssold by it were worth in excess of $50,000.Approximately 70 per-cent of the purchases were made from and 90 percent of the saleswere shipped outside the State.Opticase admitted that it is en-gaged in commerce within the meaning of the Act.We find that the above-described operations of the Zylocase Com-pany constituted, and of the Opticase Company, constitute, a con-tinuous flow of trade, traffic, and commerce among the several States,within the meaning of the Act.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that the respondents, Zylocase Company, Maplewood,New Jersey, and Opticase Company, Newark, New Jersey, theirofficers, agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining or coercing theiremployees in the exercise of their rights to self-organization, to form,join or assist a labor organization, to bargain collectively throughrepresentatives of their own choice, to engage in concerted activitiesfor the purpose of collective bargaining, or other mutual aid or pro-tection as guaranteed by Section 7 of the National Labor RelationsAct. ZYLOCASE COMPANY4612.Take the following effective action to effectuate the policies ofthe National Labor Relations Act :(a)Offer to Mary Quick, Freda Steck, Zelda Steck, Ann Gagli-ardo,RoseAlfano, Anna Johnson, Mickey Karatz, Frances Gagli-ardo,Mr. Robelowsky and 'Rose Pesci, immediate employment atOpticase Company in positions substantially equivalent to those heldby them at the Zylocase Company ;(b)Pay to the Regional Director of the National Labor RelationsBoard for the 2nd Region the sum of $800 to be distributed by theRegional Director to the persons named above;(c) Immediately post copies of the notice attached hereto andmade a part hereof marked Appendix A, in conspicuous placesthroughout the Opticase Company's plant, and maintain such noticesfor a period of 60 consecutive days from the posting of such notice;(d)Notify the Regional Director of the National Labor RelationsBoard for the 2nd Region within ten days of the date of the approvalby the National Labor Relations Board of the stipulation upon whichthis Order is based what steps the respondent has taken to complytherewith.IT ISFURTHER ORDEREDthat the complaint be, and it hereby is,dismissed insofar as it alleges that Respondent Opticase assisted,dominated, contributed to the support of, and interfered with theadministration of Opticase Company Employees Union, and insofaras it alleges that Federal Labor Union No. 22390, A. F. L., wassponsored, maintained, assisted or supported by Respondent Opti-case, and insofar as it alleges that Respondents Zylocase and Opticasediscriminated against Viola Estowitz in regard to her hire andtenure of employment within the meaning of Section 8, subdivision3 of the Act.APPENDIX ANOTICE TO EMPLOYEESOF THEOPTICASE COMPANY POSTED PURSUANT TOAGREEMENTWITH THENATIONALLABOR RELATIONS BOARDThe Company wishes to inform its employees that:It will not in any way interfere with, restrain or coerce its em-ployees in the exercise of their right under the National Labor Rela-tionsAct to self-organization, to form, join or assist any labororganization freely chosen by them, or to engage in any concertedactivities for the purpose of collective bargaining, or other mutualaid or protection.Date --------------------Opticase CompanyBy : Emanuel Nathan, President